Acknowledgements
This communication is in response to applicant’s response filed on 12/09/2020.
Claims 1-13 and 15-20 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Dollard (US 8,807,426 B1) in view of Molitor (US 9,251,334 B1) in further view of Sokolov (US 10,382,416 B2) in further view of Saxman (US 20140026193) do not disclose authenticating the account in the application installed on the first user device independent of storing the user credential to the first user device using a one-time use secure key associated with the account, wherein the one-time use secure key -2-Application No. 15/261,479comprises a usage restriction on processing the electronic transaction processing data via the application; enabling the use of the account in the application installed on the first user device for processing the electronic transaction processing data via the application based on the usage restriction for the one-time secure key; and causing the username and the electronic transaction processing data to be loaded to the application on the first user device based on the enabling 
Applicant makes a similar argument for claims 10 and 17 as claim 1 above. Examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1
	Applicant argues dependent claims 2-9, 11-16, and 18-20 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the new rejections for claims 1, 10, and 17.

Priority
This application is a continuation-in-part of US Patent Application No. 15/193,487 filed on 06/27/2016. Applicant’s claim for the benefit of this prior-filed application is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, 6-10, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dollard (US 8,807,426 B1) in further view of Sokolov (US 10,382,416 B2) in further view of Ruparelia (US 20160364729).

Regarding Claims 1, 10, and 17, Dollard teaches a trusted user device stores a user credential and a username for an account associated with an application installed on the trusted user device (Col. 3, lines 50-67, and Col. 7, lines 1-9 teach data may be retrieved, stored or modified by the processor in accordance with the instructions, wherein the data may comprise any information sufficient to identify the relevant information; for example, the data of the computer (i.e., trusted user device) may include authentication information that identifies a specific user and the user's mobile computing device, wherein the authentication information may include user credentials, such as a username, a password, an email address and answers to security questions, data access permissions/restrictions, as well as information that uniquely identifies a mobile computing device such as a telephone number or a hash generated by a user profile); determining that the application is installed on a first user device of the one or more user devices, wherein the first user device is different from the trusted user device (Col. 2, lines 54-64, and Col. 7, lines 42-47, teach the user may attempt to authenticate his mobile computing device (i.e., first user identifying a user indication to enable a use of the account on the first user device (Col. 6, lines 37-38 and 45-53, teaches the scannable image may be generated after the user accesses the data or interacts with the website; data access permissions and restrictions are encoded in the scannable image, and the scannable image may be generated in response to selection of a subset of privileges to grant a user on the mobile computing device (i.e., first user device)); determining electronic transaction processing data through the application on the trusted user device (Col. 6, lines 29-44, teaches a scannable image is generated based on the user profile and may be used to uniquely identify the user and the user's mobile computing device; the scannable image may embed the information provided by the user when the user profile was created; in the event that the scannable image is generated after the user accesses the data/website (i.e., banking application), the scannable image may include information that  responsive to identifying the user indication and determining the electronic transaction processing data, wirelessly transmitting the electronic transaction processing data from the trusted user device to the first user device (Col. 6, lines 63-67, and Col. 7, lines 1-6, teaches the scannable image contains information associated with the previously generated user-specific profile; the scannable image may also include encrypted messages intended for the authorized user, application-specific encryption keys, and/or other authentication credentials for applications that access and/or store data (e.g., mobile banking applications, payment wallet information); the user utilizes the mobile computing device to be authenticated to capture the scannable image from the display of the computer; the scannable image may be captured using an image capturing feature of the mobile computing device such as a camera); enabling the use of the account in the application installed on the first user device (Col. 7, lines 16-44, teaches a determination is made whether the user profile stored on the mobile device corresponds to the user profile that was used to generate the scannable image; in the event that the user profile stored on the mobile device corresponds to the user profile that was used to generate the scannable image (as indicated in the decoded data captured from the scannable image), processing continues to block where the mobile device is authenticated; after the mobile device is authenticated, the corresponding website may be launched on the mobile computing device and the user may access data and/or interact with the website using the mobile  and causing the username and the electronic transaction processing data to be loaded to the application on the first user device based on the enabling the use of the user credential (Col. 8, lines 30-57, teaches in the event that the two user profiles match, the mobile computing device is authenticated, wherein the user profile was located in the previously captured image that contains an embedded set of data retrieved from the previously created user profile such as user credentials and login information; the online banking transaction may be completed on the authenticated mobile computing device, and the user is allowed access to data or may interact with the website to conduct a transaction (i.e., the user is able to access data because the login information (i.e., username) has been loaded on the first user device)). 
However, Dollard does not explicitly teach does not explicitly teach determining an IP addresses of the first user device on a wireless network at the location; and determining that the first user device is a public device based on the IP address of the first user device on the wireless network.
Sokolov from same or similar field of endeavor teaches determining an IP addresses of the first user device on a wireless network at the location (Col. 7, lines 17-20 and 45-57, teach to determine whether a computer is public or shared, shared device detection component may combine a fingerprint of a web browser and an IP address with an indication of a number of users associated with the browser fingerprint/IP address pair); and determining that the first user device is a public device based on the IP address of the first user device on the wireless network (Col. 2, lines 15-23, and Col. 7, lines 17-20, 40-57,  shared device detection component may also use other indicators of whether a device is shared; for example, shared device detection component may use a count of logins from an IP address in some cases as a weaker indicator to determine that a computer may be shared).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dollard to incorporate the teachings of Sokolov to determine an IP addresses of the first user device on a wireless network at the location; and determine that the first user device is a public device based on the IP address of the first user device on the wireless network.

However, the combination of Dollard and Sokolov does not explicitly teach wirelessly detecting, using a trusted user device, a presence of one or more user devices within a predefined proximity to the trusted user device at a location; authenticating the account in the application installed on the first user device independent of storing the user credential to the first user device using a one-time use secure key associated with the account, wherein the one-time use secure key -2-comprises a usage restriction on processing the electronic transaction processing data via the application; and enabling the use of the account in the application installed on the first user device for processing the electronic transaction processing data via the application based on the usage restriction for the one-time secure key.
wirelessly detecting, using a trusted user device, a presence of one or more user devices within a predefined proximity to the trusted user device at a location (Paragraphs 0049-0050 and 0062 teach when the user enters the vicinity of the ATM kiosk, a pairing request is initiated by the on the user device (i.e., trusted user device) wherein the pairing request can be initiated by switching on the NFC/Bluetooth™ or any other short range protocol enabled at the User Device); authenticating the account in the application installed on the first user device independent of storing the user credential to the first user device using a one-time use secure key associated with the account, wherein the one-time use secure key -2-comprises a usage restriction on processing the electronic transaction processing data via the application (Paragraph 0071-0072, 0053-0055, and 0041 teach a token (i.e., one-time use secure key) is generated and sent to the device pairing module, then the device pairing module issues specific commands to the user interface on the user device; inputs provided on the user device are sent to the Banking module through the ATM kiosk to carry out the required transactions; the transactions performed on the user device are enabled by providing user inputs while the Device pairing module enables pairing with the user device for a predefined duration of time (e.g., a range of 120 seconds to 150 seconds); if the user exceeds the threshold on the buffer time, then the connection is lost; the user has to re-initiate the pairing session in order to process the transaction from the beginning (i.e., the token is a one-time token because the user will have to repair with the ATM once the time exceeds the threshold), then once pairing is successful, the Bank Server will generate a new token that will and enabling the use of the account in the application installed on the first user device for processing the electronic transaction processing data via the application based on the usage restriction for the one-time secure key (Paragraph 0054 and 0074 teach as indicated previously, the ATM kiosk is customized to facilitate/enable the banking transaction using the user device via the Bank server; the pairing process is configured in such a way that only one user can access the ATM kiosk for a particular transaction(s); the ATM kiosk issues the commands to the Banking module to complete the financial transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dollard and Sokolov to incorporate the teachings of Ruparelia to wirelessly detect, using a trusted user device, a presence of one or more user devices within a predefined proximity to the trusted user device at a location; authenticate the account in the application installed on the first user device independent of storing the user credential to the first user device using a one-time use secure key associated with the account, wherein the one-time use secure key -2-comprises a usage restriction on processing the electronic transaction processing data via the application; and enable the use of the account in the application installed on the first user device for processing the electronic transaction processing data via the application based on the usage restriction for the one-time secure key.
There is motivation to combine Ruparelia into the combination of Dollard and Sokolov because despite the security and authentication protocols available in 
Regarding Claim 1, Dollard teaches a system (Col. 1, lines 65-67, and Col. 2, lines 1-8, teach a system includes a first computing device (i.e., trusted device) and a second computing device (i.e., first user device), wherein the first user device is configured to generate a scannable image that encodes a first user profile, and outputs the scannable image to display, and the second computing device captures the scannable image, decodes the data, and is authenticated), comprising: a non-transitory memory (Col. 3, lines 20-25, teach the system includes the computer (i.e., trusted user device), and the computer contains a memory; the memory stores information accessible by the processor); and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations (Col. 3, lines 20-28, teach the system includes the computer (i.e., trusted user device), and the computer contains a processor; the memory stores information accessible by the processor including instructions and data that may be executed or otherwise used by the processor).
Regarding Claim 10, Dollard teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations (Col. 3, lines 38-42, teaches the instructions may be any set of instructions to be executed directly (such as machine code) or indirectly (such as scripts) by the processor, for example, the instructions may be stored as computer code on the computer-readable medium).
Regarding Claim 17, Dollard teaches a method (Col. 5, lines 60-62, teaches a process of authenticating a mobile computing device using capturable images displayed on a different computing device).

Regarding Claim 3, the combination of Dollard, Sokolov, and Ruparelia teaches all the limitations of claim 1 above; and as shown in claim 1 above Ruparelia teaches activating a hardware Near Field Communication (NFC) module of the trusted user device, wherein the wirelessly detecting the presence of the one or more user devices uses the NFC module (Paragraphs 0049-0050 and 0062 teach when the user enters the vicinity of the ATM kiosk, a pairing request is initiated by the on the user device (i.e., trusted user device) wherein the pairing request can be initiated by switching on the NFC short range protocol enabled at the User Device).

Regarding Claim 6, the combination of Dollard, Sokolov, and Ruparelia teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein enabling the account in the application installed on the first user device comprises providing the one-time use secure key for user account associated with the application installed on the first user device.
Ruparelia further teaches wherein enabling the account in the application installed on the first user device comprises providing the one-time use secure key for user account associated with the application installed on the first user device (Paragraphs 0039 and 0072 teach the Bank server issues a token (i.e., one-time use secure key) upon validating whether the user device is in the midst of a valid card less transaction session with the ATM kiosk; the token issued comprises information such as the transaction related details; specifically, a module of the Bank Server sends an issue token to the device pairing module, which then issues a specific command such as a form (User Interface) UI command to the User application management module with a valid token; further, the User application management module sends the formed UI command to the ATM kiosk (i.e., first user device) with a UI template, themes, and a plurality of valid user commands to enable the banking transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dollard, Sokolov, and Ruparelia to incorporate the further teachings of Ruparelia for enabling the account in the application installed on the first user device to comprise providing the one-time use secure key for user account associated with the application installed on the first user device.
There is motivation to further combine Ruparelia into the combination of Dollard, Sokolov, and Ruparelia because of the same reasons listed above for claim 1.

Regarding Claim 7, the combination of Dollard, Sokolov, and Ruparelia teaches all the limitations of claim 1 above; and Dollard further teaches wherein enabling the use of the account in the application installed on the first user device does not require a user action on the first user device (Col. 2, lines 56-62, teaches if the user profile stored on the mobile device corresponds to the previously submitted user profile that is encoded in the captured image, the device is authenticated; the authenticated mobile computing device may then be used to access data and/or interact directly with the website without entering any additional information from the mobile computing device).

Regarding Claim 8, the combination of Dollard, Sokolov, and Ruparelia teaches all the limitations of claim 1 above; and Dollard further teaches wherein the operations further comprise imposing the usage restriction on the application installed on the first user device (Col. 6, lines 46-51, teaches the scannable image may be generated in response to selection of a subset of privileges to grant a user; example privileges include: payment restrictions (e.g., transaction limits)).

Regarding Claim 9, the combination of Dollard, Sokolov, and Ruparelia teaches all the limitations of claim 8 above; and Dollard further teaches wherein the usage restriction comprises at least one of: a transaction amount restriction or a merchandise restriction (Col. 6, lines 46-51, teaches the scannable image may be generated in response to selection of a subset of 

Regarding Claim 14, the combination of Dollard, Sokolov, and Ruparelia teach all the limitations of claim 10 above; and as shown in claim 10 above Ruparelia teaches wherein the operations are executed using a short-range wireless communication protocol (Paragraphs 0049-0050 and 0062 teach when the user enters the vicinity of the ATM kiosk, a pairing request is initiated by the on the user device (i.e., trusted user device) wherein the pairing request can be initiated by switching on the NFC/Bluetooth™ or any other short range protocol enabled at the User Device).

Regarding Claim 16, the combination of Dollard, Sokolov, and Ruparelia teaches all the limitations of claim 10 above; and Dollard further teaches wherein the username identifies the account with an online transaction processor (Col. 6, lines 10-27, teaches any given mobile computing device may be associated with multiple sets of user credentials (i.e., username) such as a phone-specific profile and several application-specific profiles; example application-specific accounts include a banking account profile).

Claims 2, 4-5, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dollard (US 8,807,426 B1) in further view of Sokolov (US 10,382,416 B2) in further view of Ruparelia (US 20160364729) in further view of Robinton (US 20160080343).

Regarding Claim 2, 13, and 18, the combination of Dollard, Sokolov, and Ruparelia teaches all the limitations of claims 1, 10, and 17 above; however the combination does not explicitly teach activating a hardware Bluetooth Low Energy (BLE) transmission module of the trusted user device, wherein the wirelessly detecting the presence of the one or more user devices uses the hardware BLE transmission module.
Robinton from same or similar field of endeavor teaches activating a hardware Bluetooth Low Energy (BLE) transmission module of the trusted user device (Paragraphs 0011, 0028, and 0053 teach the mobile device interface of a trusted mobile device may correspond to a Bluetooth module in the trusted mobile device, wherein the Bluetooth module may be Bluetooth 4 (i.e., Bluetooth Low Energy), in which case the trusted mobile devices can be configured to exchange wireless communications with an untrusted mobile device and establish a connection), wherein the wirelessly detecting the presence of the one or more user devices uses the hardware BLE transmission module (Paragraphs 0014 and 0053 teach a connection is established between the trusted mobile device and the untrusted mobile device, wherein the trusted mobile device interface is capable of communicating with the visitor (e.g., untrusted) mobile device, to enable the mobile device to receive at least some information describing the visitor mobile device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dollard, Sokolov, and Ruparelia to incorporate the teachings of 
There is motivation to combine Robinton into the combination of Dollard, Sokolov, and Ruparelia because it is advantageous to leverage Bluetooth technologies to distribute access credentials. In some embodiments, a trusted mobile device is used as a mechanism for requesting a guest credential on behalf of a visitor or untrusted mobile device and then transferring the guest credential to the visitor mobile device when such a guest credential is received at the trusted mobile device (Robinton Paragraph 0012). 
Note: Bluetooth 4.0 specification permits devices to implement Bluetooth Low Energy. The Bluetooth 4.0 specification enabled Bluetooth Low Energy connectivity. Bluetooth Low Energy essentially offers low power consumption of a magnitude of 1-50% of that of Classic Bluetooth (“Bluetooth Classic Vs Bluetooth Low Energy (BLE): Which one is right for you?,” page 1).

Regarding Claim 4, the combination of Dollard, Sokolov, and Ruparelia teaches all the limitations of claim 1 above; however the combination does not explicitly teach detecting that an account secure key is stored on a user device; and responsive to the detecting, identifying the user device as the trusted user device.
Robinton from same or similar field of endeavor teaches detecting that an account secure key is stored on a user device (Paragraphs 0056 and 0057 teach the trusted mobile device may include information in the request that proves the identity of the trusted mobile device, in particular, the trusted mobile device and responsive to the detecting, identifying the user device as the trusted user device (Paragraph 0030 teaches the credential request unit of the trusted mobile device may also be configured to format the request for the guest credential such that the credential issuer knows the request is coming from a trusted mobile device instead of an untrusted device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dollard, Sokolov, and Ruparelia to incorporate the teachings of Robinton to detect that a secure key is stored on a user device and to identify the user device as the trusted user device.
There is motivation to combine Robinton into the combination of Dollard, Sokolov, and Ruparelia because the credential request unit of the trusted mobile device authenticates the trusted device to the credential issuer (Robinton Paragraph 0030).

Regarding Claim 5, the combination of Dollard, Sokolov, and Ruparelia teaches all the limitations of claim 4 above; however the combination does not explicitly teach wherein detecting that the account secure key is stored on a user device comprises detecting that the account secure key is stored in a secure hardware element of the user device.
wherein detecting that the account secure key is stored on a user device comprises detecting that the account secure key is stored in a secure hardware element of the user device (Paragraph 0034 teaches credentials may correspond to access control credentials that are stored in a secure area of memory such as a Secure Element).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dollard, Sokolov, Ruparelia, and Robinton to further incorporate the teachings of Robinton to detect that the account secure key is stored in a secure hardware element of the user device.
There is motivation to further combine Robinton into the combination of Dollard, Sokolov, Ruparelia, and Robinton because the secure element is encrypted and physically tamper-proof (Robinton Paragraph 0034).

Regarding Claim 19, the combination of Dollard, Sokolov, and Ruparelia teaches all the limitations of claim 17 above; however the combination does not explicitly teach wherein the enabling the account in the application installed on the first user device comprises: generating the one-time use secure key using the primary key. 
Ruparelia further teaches wherein the enabling the account in the application installed on the first user device comprises: generating the one-time use secure key using the primary key (Paragraphs 0039 and 0072 teach the Bank server issues a token (i.e., one-time use secure key) upon validating whether the user device is in the midst of a valid card less transaction  with a valid token; further, the User application management module sends the formed UI command to the ATM kiosk (i.e., first user device) with a UI template, themes, and a plurality of valid user commands to enable the banking transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dollard, Sokolov, and Ruparelia to incorporate the further teachings of Ruparelia for enabling the account in the application installed on the first user device to comprise providing the one-time use secure key for user account associated with the application installed on the first user device.
There is motivation to further combine Ruparelia into the combination of Dollard, Sokolov, and Ruparelia because of the same reasons listed above for claim 17.
However, the combination does not explicitly teach identifying a primary key corresponding to the user credential associated with the application on the trusted user device.
Robinton from same or similar field of endeavor teaches identifying a primary key corresponding to the user credential associated with the application on the trusted user device (Paragraphs 0032 and 0057 teach the credential request unit of the trusted mobile device may have a first credential (i.e., primary key) and may utilize some or all of the first credential to authenticate 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dollard, Sokolov, and Ruparelia to incorporate the teachings of Robinton to identify a primary key corresponding to the user credential associated with the application on the trusted user device.
There is motivation to combine Robinton into the combination of Dollard, Sokolov, and Ruparelia because the base invention is more secure against fraudulent transactions because the primary key is located in the secure element which is encrypted and physically tamper-proof (Robinton Paragraph 0034).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dollard (US 8,807,426 B1) in further view of Sokolov (US 10,382,416 B2) in further view of Ruparelia (US 20160364729) in further view of Bhimanaik (US 8,627,438 B1).

Regarding Claim 11, the combination of Dollard, Sokolov, and Ruparelia teach all the limitations of claim 10 above; however the combination does not explicitly teach wirelessly disabling, using the trusted user device, the account in the application installed on the first user device.
Bhimanaik from same or similar field of endeavor teaches wirelessly disabling, using the trusted user device, the user account in the application installed on the first user device (Col. 8, lines 62-67 and Col. 9, lines 1-5, teach the user interface of the mobile device application provides an option or on-screen 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dollard, Sokolov, and Ruparelia to incorporate the teachings of Bhimanaik to wirelessly disable the user account in the application installed on the first user device.
There is motivation to combine Bhimanaik into the combination of Dollard, Sokolov, and Ruparelia because the authentication server may transmit an alert message to the mobile device in the event that a problem or security issue with the customer account is detected. For example, the online resource provider or the authentication server may detect an attempt to access the customer account by another device while the personal computer is signed-in to the customer account. The alert may be displayed via the user interface of the mobile device application, and the mobile device may transmit a message to revoke all access to the customer account responsive to selection of the button (Bhimanaik Col. 9, lines 6-16).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dollard (US 8,807,426 B1) in further view of Sokolov (US 10,382,416 B2) in further view of Ruparelia (US 20160364729) in further view of Boval (US 20170374075).

Regarding Claim 12, the combination of Dollard, Sokolov, and Ruparelia teach all the limitations of claim 10 above; however the combination does not explicitly teach wherein enabling the user account in the application installed on the first user device comprises: determining the account identified by the user credential; determining that the application installed on the first user device is logged in using a second user credential, wherein the second user credential identifies a second account different from the account; in response to the determining, logging the second account out of the application installed on the first user device; and logging the account into the application installed on the first user device.
Boval from same or similar field of endeavor teaches wherein enabling the user account in the application installed on the first user device comprises: determining the account identified by the user credential (Paragraph 0137 teaches the messaging server may access a database of users of the messaging service and determine whether user credentials (e.g., a password, pin, and/or authentication code) supplied with the validation request correlate to a valid user name on the messaging service, and the server may attempt to authenticate the account credentials with the messaging service); determining that the application installed on the first user device is logged in using a second user credential, wherein the second user credential identifies a second account different from the account (Paragraphs 0095, 0122-0123 teach the first user may be considered to be logged in to the messaging application and/or the messaging service and the messaging application receives a second user login request, and when the server-side account validation operation is successful (e.g.,  in response to the determining, logging the second account out of the application installed on the first user device (Paragraphs 0095 and 0097 teach the first user account logout operation may involve marking the first user as inactive on the messaging application of the client, and transmitting a logout request to the server, then the server may receive the logout request and, in response, may perform a server-side first user account logout operation); and logging the account into the application installed on the first user device (Paragraph 0101 teaches as part of the second user account login operation, the messaging application may generate and transmit a login request requesting that the second user be logged in as the active user on the client to the server, which performs a server-side second user account login operation in response).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dollard, Sokolov, and Ruparelia to incorporate the teachings of Boval to log out the second account and login the user account identified by the user credential.
There is motivation to combine Boval into the combination of Dollard, Sokolov, and Ruparelia because allowing multiple messaging accounts to be registered and switching between them in this manner ensures continual network accessibility of the messaging client by a messaging server (Boval Paragraph 0002).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dollard (US 8,807,426 B1) in further view of Sokolov (US 10,382,416 B2) in further view of Ruparelia (US 20160364729) in further view of Ziraknejad (US 10,231,128 B1).

Regarding Claim 15, the combination of Dollard, Sokolov, and Ruparelia teach all the limitations of claim 14 above; however the combination does not explicitly teach restricting, from the trusted user device, the use of the account in the application installed on the first user device using a long-range wireless communication protocol.
Ziraknejad from same or similar field of endeavor teaches restricting, from the trusted user device, the use of the account in the application installed on the first user device using a long-range wireless communication protocol (Col. 22, lines 56-67, and Col. 23, lines 1-7, teach as the second electronic device moves away, the first electronic device may lock itself or otherwise restrict access in response; for example, the first electronic device may determine a signal strength of the wireless connection between the first electronic device and the second electronic device satisfies a threshold level, where the threshold level corresponds to distance to automatically restrict access to the first electronic device and as a result, an access control agent can restrict access to the first electronic device (e.g., by locking a user session, logging out the user, etc.) in response to determining that the signal strength satisfies the threshold level).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dollard, Sokolov, and Ruparelia to incorporate the teachings of 
There is motivation to combine Ziraknejad into the combination of Dollard, Sokolov, and Ruparelia to protect the user credential from potential fraudulent use. The thresholds that are used to determine whether proximity has been achieved may be set by the system provider or an administrator. For example, a default distance may be set by the system or by a security policy, e.g., 3 ft., 5 ft., 10 ft., and so on, or a signal strength corresponding to those distances. The system may require a greater signal strength or closer distance between devices under a second level of authentication requirement than a first level. For example, if the authorized user's device is the closest device that the resource detects, or if no other devices are detected nearby, a first threshold may be used. If one or more other devices corresponding to other users are detected by the resource, the resource may require a smaller distance between the devices before automatically granting access, especially if a device for another user is determined to be closer to the resource than the device or if the device for the other user is determined to correspond to a user identity that lacks appropriate credentials for obtaining access or has a role or relationship that is not trusted (Ziraknejad Col. 8, lines 51-67 and Col. 9, lines 1-14).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dollard (US 8,807,426 B1) in further view of Sokolov (US 10,382,416 B2) in further view of Ruparelia (US 20160364729) in further view of Wilson (US 20160359848).

Regarding Claim 20, the combination of Dollard, Sokolov, and Ruparelia teach all the limitations of claim 17 above; however the combination does not explicitly teach identifying the first user device as a secondary user device.
Wilson from same or similar field of endeavor teaches identifying the first user device as a secondary user device (Paragraphs 0034, 0048-0049, and 0051 teach an exemplary method for transferring a trusted device status performed by a device services manager at a server includes an authentication token being sent to an associated user device (i.e., trusted user device), then the associated user device can transfer the authentication token to the added user device (i.e., untrusted user device) that may store the authentication token to use the token as needed to assert and enjoy the same extended trusted status enjoyed by the associated user device, wherein a “transfer” of a trusted status means that the trusted status is extended to another device and is not lost or surrendered by the original device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dollard, Sokolov, and Ruparelia to incorporate the teachings of Wilson to identify the first user device as a secondary user device.
There is motivation to combine Wilson into the combination of Dollard, Sokolov, and Ruparelia because authenticating an added user device by transferring a trusted device status from a separate trusted user device to the added user device allows a user to authenticate in such a way that the user is not required to sign in and authenticate manually on the added user device (Wilson Paragraph 0022).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685